DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
Claims 1 and 12-13 have been amended. Claims 17-19 have been added. Claims 1-3, 5-7, and 9-19 have been examined.

Response to Arguments/Amendments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
On p. 11 of the 9/2/22 remarks, Applicant essentially argues that a "permanent selection … requires the creation and implementation of many different control policies by controlling the system in accordance with the policy, receiving operational data for each of many policies, processing by an autocovariance function, and determining an entropy value of the processed signal." Applicant suggests that the cited art provides dynamic control, but not permanent implementation. It is noted that the rejection is based upon combination with Lee, which teaches "permanent" selection of a control policy based upon a workload analysis. See Lee ¶ 0033 as well as ¶ 0140-0141, e.g. "Once the models are trained, they are implemented into a power controller for online prediction." Lee's trained model appears to behave similarly to Applicant's description of a "permanent" implementation of a controller setting  which can be selected based upon operational sensor data as generally described in Applicant's specification (e.g. see ¶ 0035 of the published application). Therefore, Applicant’s argument that the cited art only teaches dynamic control is not persuasive.
Further arguments are based upon previous arguments as addressed above, and are not persuasive for the same reasons.

Claim Objections
Claim 15 is objected to because of the following informalities:  line 1 includes “wherein-the” This phrase includes a typo which provides a strikethrough character between “wherein” and “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “multitude” in claim 1 is a relative term which renders the claim indefinite. The term “multitude” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the term is utilized in Applicant’s originally filed disclosure, and is understood to generally mean “a large number,” it is not clear at what point a number could be considered to be large. Independent claims 12-14 contain limitations which are similar to those in claim 1 and are rejected for the same reasons. Claims 1-3, 5-7, 9-11, and 15-16 are dependent upon the independent claims and are rejected as carrying the limitations of a rejected parent claim. It is noted that new claims 17-19 provide additional limiting interpretation and are not rejected. For the purpose of further examination, the independent claims will be interpreted as including the limitations of claims 17-19, respectively.
Claim 5 recites the limitation "The method according to claim 4" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “The method according to claim 1 ”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,493,689 to Kotoulas et al. (“Kotoulas”) in view of “Spectral entropy: A complementary index for rolling element bearing performance degradation assessment” by Pan et al. (“Pan”), U.S. Patent Application Publication 2017/0205863 by Lee et al. (“Lee”),  U.S. Patent 5,796,606 to Spring (“Spring”) and U.S. Patent Application Publication 2016/0146195 by Holtom (“Holtom”).

Regarding claim 1, Kotoulas discloses:
1. A method for configuring a technical system and reducing oscillations, the method comprising: See Kotoulas, col. 9, line 16 – col. 10, line 34, broadly describing a method. Also see col. 5, lines 28-31, e.g. “a noise and vibration control system associated with a plant which includes ore or more portions of mechanical equipment involved in producing or measuring noise and vibration.”
a) receiving a [control policy] … for the technical system, See Kotoulas, col. 5, lines 33-49, e.g. “The control system incorporates an emulator neural network used to model the relationship between the quantified noise and vibration measurements and one or more stimuli related to the plant generating the noise and vibration. A second neural network, the controller, uses a reference signal to generate a noise and vibration correction signal which is passed to some means for altering the noise and vibration generated by the plant.” The trained models provide for different controller settings.
wherein [the control policy] … results from training one or more control models for the technical system by using one or more machine learning methods, See Kotoulas, Fig. 6, depicting model training. Also see col. 8, lines 54-57, e.g. “neural networks.” Note that a neural network is a type of machine learning. Also see col. 12, lines 1-3, e.g. “the first operation is to train the emulator 102 to model the plant nonlinear dynamics.”
Kotoulas does not expressly disclose a multitude of different control policies [wherein the multitude of different control policies includes at least one hundred different control policies] … wherein each respective control policy … However, this is taught by Lee and Holtom. See Lee, ¶ 0033, e.g. “Embodiments thus provide a set of different models to evaluate, and an intelligent selector chooses from the identified models. This enables multiple control policies and a flexible selection at runtime.” Also see ¶ 0139-0140, e.g. “various offline supervised models may be used … Once the models are trained, they are implemented into a power controller for online prediction. … it is possible for the machine learning model to switch back and forth between several power configurations very frequently.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ model training with Lee’s multiple control policies in order to utilize flexible policy selection at runtime as suggested by Lee. Also see Holtom, ¶ 0067, e.g. “These turbine control parameters could include for example collective or independent blade pitch settings or nacelle yaw angles. There are hundreds of possible turbine control parameters and control settings that could be altered.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control policies of Kotoulas and Lee with Holtom’s multitude of potential policies in order to provide desired system control as essentially suggested by Holtom (see at least ¶ 0066-0067).
b) for each respective control policy of the multitude of different control policies: Note that Lee teaches consideration of multiple control policies. See Lee ¶ 0139-0140, e.g. “various offline supervised models may be used … Once the models are trained, they are implemented into a power controller for online prediction. … it is possible for the machine learning model to switch back and forth between several power configurations very frequently.” Also see Holtom as cited above.
- controlling the technical system with the respective control policy controller setting; See Kotoulas, col. 5, lines 45-47, e.g. “Over time, the parameters within the controller are adapted to produce an optimal adjustment signal reducing the noise and vibrations generated by the plant.” Also see Lee, ¶ 0140-0141, e.g. “Once the models are trained, they are implemented into a power controller for online prediction. At runtime, performance/energy counters corresponding to the selected attributes are collected and the trained machine learning model predicts the next optimal power configuration. … The control logic is responsible for applying the optimal power control decision to the underlying system.”
- receiving a signal representing a time series of operational data of the technical system controlled by the respective control policy controller setting, See Kotoulas, at least col. 5, line 52, e.g. “The noise and vibration is measured by sensors.”
- processing the signal, See Kotoulas, at least col. 5, line 54, e.g. “These sensed signals are then filtered and quantified.”
Kotoulas does not expressly disclose the processing comprising a transformation into a frequency domain, wherein the processing further comprise determining an autocovariance function, and - determining an entropy value of the processed signal, However, Pan teaches frequency transformation and entropy determination. See Pan, section 2.2 on pp. 1224-1225, describing conversion of vibration signal operational data to the frequency domain for evaluation of the spectral entropy of the signal.  Also see Figs. 1 and 2 on p. 1226 which depicts the respective time domain and frequency domain signal representations of the vibration signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ signal with Pan’s signal processing in order to identify maintenance issues and prevent costly equipment failure as suggested by Pan (see at least section 1 on p. 1223).
Also, Spring teaches autocovariance processing. See Spring, col. 10, lines 29-41, e.g. “autocovariance function.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’s processing with Spring’s autocovariance in order to identify and correct oscillations as suggested by Spring.
c) comparing the determined [vibration] value for respective [parameters], wherein comparing includes comparing the determined [vibration] value for respective [parameters] with [measured values] See Kotoulas, col. 5, line 66 – col. 6, line 10, e.g. “The emulator neural network estimates the noise and vibrations resulting from the adjustment signals. These estimates are compared against actual noise and vibration measurements to develop an error gradient in the plant model. This error gradient is then used to adapt the parameters that the controller neural network used to generate the original adjustment signal. As this adjustment occurs during each execution cycle of the controller and emulator, the controller neural network is adapted toward parameters which result in adjustment signals minimizing the noise and vibrations generated by airflow across the rotor blades.”
Kotoulas does not expressly disclose entropy, control policies. As noted above, these are taught by Pan (see Pan, section 3.1) and Lee (see Lee, ¶ 0140). Kotoulas also does not expressly disclose comparison with determined entropy values for other respective control policies, and However, this is taught by Lee. See Lee, ¶ 0033, e.g. “Embodiments thus provide a set of different models to evaluate, and an intelligent selector chooses from the identified models.” Also see ¶ 0137, e.g. “Then an exhaustive search for all possible configurations is performed to collect a set of representative workload data. The calculated performance and energy are used to preprocess the best energy efficient configurations, while a performance drop constraint may be enforced to filter out too much performance sacrifice. Then, each data point is labeled with its best configuration name for a later supervised learning process.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pan’s entropy and Lee’s policy comparison with Kotoulas’ parameter adaptation in order to utilize the best configuration as suggested by Lee.
selecting a control policy from the multitude of different control policies depending on the comparing, and See Kotoulas, col. 6, lines 3-10, e.g. “This error gradient is then used to adapt the parameters that the controller neural network used to generate the original adjustment signal. As this adjustment occurs during each execution cycle of the controller and emulator, the controller neural network is adapted toward parameters which result in adjustment signals minimizing the noise and vibrations generated by airflow across the rotor blades.” Note that Pan teaches using entropy as a means of system control as cited above. Kotoulas uses such sensed inputs to select control settings for the system. Also see Lee, ¶ 0033 as cited above, e.g. “… an intelligent selector chooses from the identified models. This enables multiple control policies and a flexible selection at runtime.”
d) outputting the selected control policy and configuring the technical system. See Kotoulas, col. 5, lines 33-49, e.g. “… generate a noise and vibration correction signal which is passed to some means for altering the noise and vibration generated by the plant.”
by permanently implementing the outputted selected control policy controller setting in a controller of the technical system. See Kotoulas, col. 5, lines 45-47, e.g. “Over time, the parameters within the controller are adapted to produce an optimal adjustment signal reducing the noise and vibrations generated by the plant.” Also see col. 14, lines 38-52, e.g. “Once trained at the eight operational points, the neural net emulator should be able to retrieve the appropriate plant emulation based on the input velocity signal.” Also see col. 22, lines 14-17, e.g. “The initial weights of the controller can be set to optimum values which can be either pre-computed from an off-line digital simulator, or computed and stored in computer memory-based on a previous operation of the vehicle.” Thus, a trained system provides for a permanent implementation. Also see Lee, ¶ 0140-0141 as cited above, e.g. “Once the models are trained, they are implemented into a power controller for online prediction.”

Regarding claim 2, Kotoulas discloses:
2. The method according to claim 1, wherein in the selection step a control policy resulting in a high entropy value is selected. See Kotoulas, col. 5, lines 33-49, e.g. “The control system incorporates an emulator neural network used to model the relationship between the quantified noise and vibration measurements and one or more stimuli related to the plant generating the noise and vibration. A second neural network, the controller, uses a reference signal to generate a noise and vibration correction signal which is passed to some means for altering the noise and vibration generated by the plant.” Also see Pan, section 3.2 on p. 1225-1226, describing the relationship with vibrational defects with low entropy. That is, high entropy is inversely related to oscillation. The combination would be obvious for the same reasons provided in the above rejection of claim 1.

Regarding claim 9, Kotoulas discloses:
9. The method according to claim 1, wherein the processing of the signal comprises subdividing the signal into time segments of a given length, and the transformation into the frequency domain and the determination of the entropy value are performed for a respective time segment. See col. 15, lines 13-19, e.g. “the analog sensor signals on connection 114 are first digitized in the A/D converter 231 and bandpass filtered in the signal processor 232 in order to extract (i) the frequency bandwidth of the noise signature and (ii) the vibratory loads at the vibration frequencies desired to be controlled.” A/D converters divide an analog signal into time segments by sampling the signal according to a time sample rate. 

Regarding claim 12, Kotoulas discloses:
12. A controller for reducing oscillations in a technical system, the controller being configured to perform a method … See Kotoulas, col. lines 59-61, e.g. “controller.” All further limitations have been addressed in the above rejection of claim 1.

Regarding claim 13, Kotoulas discloses:
13. A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method for reducing oscillations in a technical system, the computer program product being adapted to perform a method … See Kotoulas, col. 7, lines 40-42, e.g. “based storage medium such as disk drives, tapes or memory chips.” All further limitations have been addressed in the above rejection of claim 1.

Regarding claim 14, Kotoulas discloses:
14. A computer readable storage medium comprising a computer program product according to claim 13. See Kotoulas, col. 7, lines 40-42, e.g. “based storage medium such as disk drives, tapes or memory chips.”

Regarding claim 17, parent claim 1 is addressed above. All further limitations have been addressed in the above rejection of claim 1. 

Regarding claim 18, parent claim 1 is addressed above. All further limitations have been addressed in the above rejection of claim 1. 

Regarding claim 19, parent claim 1 is addressed above. All further limitations have been addressed in the above rejection of claim 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan, Lee, Spring, and Holtom as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0214733 by Alonso et al. (“Alonso”) and U.S. Patent Application Publication 2018/0162066 by Bruwer et al. (“Bruwer”).

Regarding claim 3, Kotoulas discloses:
3. The method according to claim 1, wherein the technical system comprises a gas turbine, a wind turbine, a combustion engine, a production plant, a 3D printer, and/or a power grid. See Kotoulas, col. 2, line 23-24, e.g. “combustion engine.”  Also see col. 2, lines 65-66, e.g. “gas turbine engines.” Col. 5, line 23, “plant.” Also see Alonso, ¶ 0060, e.g. “An example for a technical system 1 is a gas or wind turbine providing electrical energy to an electrical grid. A further example for a technical system 1 is a plant such as a power plant comprising a plurality of power plant components.” Also see Bruwer, ¶ 0039, e.g. “3D printer.” Each of these claimed elements are recognizable to those of ordinary skill in the art as controllable systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ control of technical systems with Alonso’s turbines and power grids, and Bruwer’s 3D printer for the predictable result of oscillation control as disclosed by Kotoulas and Pan.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan, Lee, Spring, and Holtom as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0236337 by Devries (“Devries”).

Regarding claim 5, Kotoulas discloses:
5. The method according to [claim 1 ], wherein the one or more machine learning methods employ an artificial neural network, … and a physical model. See Kotoulas, col. 5, lines 25-61, e.g. “plant model … emulator neural network.” Kotoulas does not expressly disclose a recurrent neural network, a convolutional neural network, a deep learning architecture, a reinforcement learning method, an autoencoder, a support vector machine, a data-driven regression model, a k- nearest neighbor classifier. However, Devries teaches this. See Devries, ¶ 0114, e.g. “Artificial neural network and Connectionism, Deep feedforward neural networks, Deep recurrent neural networks … Artificial neural network, Backpropagatlon Autoencoders, Hopfield networks Boltzmann machines, Bayesian statistics, Bayesian networks, Bayesian knowledge bases, Gaussian process regression, Gene expression programming, Group method of data handling (GMDH), Inductive logic programming, Instance-based learning Lazy learning, Learning Automata, Learning Vector Quantization, Logistic Model Tree Minimum (e.g. decision trees, decision graphs, etc.), Nearest Neighbor Algorithms, Support vector machines, Random Forests Ensembles of classifiers, Bootstrap aggregating (bagging), Boosting (meta-algorithm), Ordinal classification, Information fuzzy networks (IFN), Conditional Random Field, ANOVA Unear classifiers, Fisher's linear discriminant, Unear regression, Logistic regression, Multinomial logistic regression, Naive Bayes classifiers, Perceptron Support vector machines, k-nearest neighbor, Boosting Decision trees, Random forests, Generative models, Low-density separation, Graph-based methods, Co-training Reinforcement learning, Temporal difference learning, Q-learning Learning Automata, Deep learning, Deep belief networks Deep, Boltzmann machines, Deep Convolutional neural networks, Deep Recurrent neural networks.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ neural network with Devries’ methodologies in order to optimize functionality as suggested by Devries.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan, Lee, Spring, and Holtom as applied above, and further in view of U.S. Patent Application Publication 2016/0328647 by Lin et al. (“Lin”).

Regarding claim 6, Kotoulas does not expressly disclose:
6. The method according to claim 1, wherein the determined entropy value for respective control policies is also compared with a predetermined threshold. However, this is taught by Lin. See Lin, ¶ 0086, e.g. “The model performance may be evaluated by comparing the performance to a threshold, in block 506. The threshold may comprise a minimally acceptable performance level. If the performance is above the threshold, the process may inject more noise in block 502 and reevaluate the model performance. On the other hand, if the model performance is below the threshold, the bit width may be selected, in block 508, according to the last acceptable noise level.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ neural network estimates/comparisons with Lin’s threshold in order to determine an acceptable performance as suggested by Lin.

Regarding claim 7, Kotoulas does not expressly disclose:
7. The method according to claim 6, wherein the autocovariance of the signal is transformed into the frequency domain. However, this is taught by Spring. See Spring, col. 10, lines 29-41, e.g., “taking the Fourier transform of the covariance.”

Regarding claim 15, parent claim 13 is addressed above. All further limitations have been addressed in the above rejection of claim 6. 

Regarding claim 16, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claim 6. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan, Lee, Spring, and Holtom as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2015/0192936 by Kelly et al. (“Kelly”).

Regarding claim 10, Kotoulas does not expressly disclose:
10. The method according to claim 9, wherein an estimate of a periodicity of the signal is received, and the length of the time segments is set depending on the received estimate. However, this is taught by Kelly. See Kelly, ¶ 0041, e.g. “The predetermined amount of time, as will recognized by those skilled in the art, can be based on the periodicity.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ digitization with Kelly’s periodicity in order to receive data according to an anticipated period as suggested by Kelly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan, Lee, Spring, and Holtom as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2005/0131592 by Chiang (“Chiang”).

Regarding claim 11, Kotoulas does not expressly disclose:
11. The method according to claim 9, wherein entropy values determined for different time segments are aggregated by determining an average value, a maximum value, or a minimum value of these entropy values and/or a quantile value of a distribution of these entropy values, and the selection of the controller setting depends on the aggregated entropy values. However, this is taught by Chiang. See Chiang, ¶ 0046, e.g. “window and average out the noise effect.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas and Pan’s entropy setting with Chiang’s averaging in order to produce a more accurate model for a particular frequency range as suggested by Chiang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121